 



Exhibit 10.15
FORM OF STOCK PLEDGE AND SECURITY AGREEMENT
     This Stock Pledge and Security Agreement (this “Pledge Agreement”) dated as
of March 9, 2006, by and among NEXTERA ENTERPRISES, INC., a Delaware corporation
(“Parent”), W LAB ACQUISITION CORP., a Delaware corporation (“Buyer” and,
together with Parent, the “Buyer Parties”), and WOODRIDGE LABS, INC., a
California corporation (“Pledgor”). The Buyer Parties are hereby entering into
this Pledge Agreement for themselves and as joint agents for the Buyer
Indemnified Parties. Capitalized terms used but not defined herein shall have
the meanings assigned to such terms in the Agreement (as defined below).
RECITALS
     A. Pursuant to the terms of that certain Asset Purchase Agreement (the
“Agreement”), dated as of March 9, 2006, by and among Parent, Buyer, Pledgor,
Joseph J. Millin and Valerie Millin, Trustees of the Millin Family Living Trust
Dated November 18, 2002, Scott J. Weiss and Debra Weiss, as Trustees of the
Scott and Debra Weiss Living Trust, Joseph J. Millin, and Scott J. Weiss,
Pledgor has agreed to sell, convey, transfer, assign and deliver to Buyer, and
Buyer has agreed to acquire from Pledgor, the Assets described therein (the
“Purchase”).
     B. In partial consideration for the Purchase, Parent has agreed to issue to
Pledgor 8,467,410 shares of Class A Common Stock of Parent, as specified on
Schedule I hereto (the “Pledged Securities”).
     C. Pursuant to Section 9.4(a) of the Agreement, Pledgor is obligated to
indemnify, save and hold harmless the Buyer Indemnified Parties from and against
certain Damages. All such Damages to which the Buyer Indemnified Parties are
entitled pursuant to Section 9.4 of the Agreement, for which a Claim Notice has
been delivered to Seller prior to the Expiration Date, are referred to herein as
“Obligations.”
     D. In order to secure payment performance, satisfaction and discharge of
the Obligations, the Buyer Parties and Pledgor are executing this Pledge
Agreement to evidence security interests granted by Pledgor to the Buyer Parties
in the Pledged Securities, for themselves and as joint agents for, and for the
benefit of, the Buyer Indemnified Parties.
     E. Pursuant to the terms of that certain Escrow Agreement (the “Escrow
Agreement”), dated as of the date hereof, by and among Parent, Buyer, Pledgor
and City National Bank (the “Escrow Agent”), Parent, Buyer and Pledgor have
agreed to deposit certain amounts payable to Pledgor in an Indemnity Escrow
Account to secure payment of the Obligations.
     F. Pledgor has duly authorized the execution, delivery and performance of
this Pledge Agreement.

 



--------------------------------------------------------------------------------



 



AGREEMENT
     NOW THEREFORE, in consideration of the mutual covenants and promises
contained in the Agreement, and for good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, agree and covenant as follows:
     SECTION 1. Pledge. As security for the payment, performance, satisfaction
and discharge, as the case may be, in full of all Obligations, Pledgor hereby
pledges and grants to the Buyer Parties and their respective successors and
assigns, for themselves and as joint agents for, and for the benefit of, the
Buyer Indemnified Parties, a first-priority lien upon and security interest in
all of Pledgor’s right, title and interest in, to and under the Pledged
Securities; subject, however, to the terms, covenants and conditions hereinafter
set forth.
     SECTION 2. Delivery of the Pledged Securities. (a) On the date of this
Pledge Agreement, Pledgor shall deliver or cause to be delivered to Parent, for
the benefit of the Buyer Indemnified Parties, any and all Pledged Securities,
accompanied by a stock power, duly executed in blank, in the form attached
hereto as Exhibit A and such other instruments of transfer or documents as
Parent may reasonably request.
     SECTION 3. Representations, Warranties and Covenants. Pledgor hereby
represents, warrants and covenants, as to itself and the Pledged Securities
pledged by it hereunder, to and with the Buyer Parties that:
     (a) except for the security interest granted hereunder, Pledgor (i) is and
will at all times continue to be the direct owner, beneficially and of record,
of the Pledged Securities indicated on Schedule I, (ii) holds the same free and
clear of all Encumbrances, other than the Encumbrances arising hereunder, and
(iii) will make no assignment, pledge, hypothecation or transfer of, or create
or permit to exist any security interest in or other Encumbrance on, the Pledged
Securities, other than pursuant hereto;
     (b) Pledgor (i) has the power and authority to pledge the Pledged
Securities in the manner hereby done or contemplated and (ii) will defend its
title or interest thereto or therein against any and all Encumbrances of all
Persons whomsoever, however arising, other than Encumbrances arising hereunder;
     (c) no consent of any other Person (including shareholders or creditors of
Pledgor) and no consent or approval of any governmental authority was or is
necessary to the validity of the pledge effected hereby;
     (d) by virtue of the execution and delivery by Pledgor of this Pledge
Agreement, upon delivery to Parent of the Pledged Securities, certificates or
other documents representing or evidencing the Pledged Securities in accordance
with this Pledge Agreement, Parent will have a valid and perfected
first-priority lien upon and security interest in such Pledged Securities as
security for the payment and performance of the Obligations;
     (e) the pledge effected hereby is effective to vest in the Buyer Parties
the rights of the Buyer Parties, for themselves and as joint agents for, and for
the benefit of, the Buyer Indemnified Parties, in the Pledged Securities as set
forth herein; and

2



--------------------------------------------------------------------------------



 



     (f) all Pledged Securities, stock certificates, stock powers executed in
blank and other documents representing or evidencing the Pledged Securities have
been delivered to Parent, for the benefit of the Buyer Indemnified Parties, in
accordance with Section 2.
     SECTION 4. Registration in Nominee Name; Denominations. Parent has the
right (in its sole and absolute discretion) to hold the Pledged Securities in
its own name as pledgee, the name of its nominee (as pledgee or as joint or
sub-agent) or the name of Pledgor, endorsed or assigned in blank or in favor of
any Buyer Indemnified Party. Parent shall at all times have the right to
exchange the certificates representing Pledged Securities for certificates of
smaller or larger denominations for any purpose consistent with this Pledge
Agreement, if and to the extent that Pledgor has the right to effect, or cause
to be effected, any such exchange.
     SECTION 5. Voting Rights; Dividends and Interest, etc.
     (a) Until the sooner to occur of (A) the Indemnification Escrow Release
Date (as defined in the Agreement) or (B) an event or circumstance giving rise
to any Obligation for which a Buyer Indemnified Party has recourse against the
Pledged Securities pursuant to the Agreement:
     (i) Pledgor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of the Pledged Securities or
any part thereof for any purpose consistent with the terms of this Pledge
Agreement and the Agreement.
     (ii) Parent shall execute and deliver to Pledgor, or cause to be executed
and delivered to Pledgor, all such proxies, powers of attorney and other
instruments as Pledgor may reasonably request for the purpose of enabling
Pledgor to exercise the voting and/or consensual rights and powers it is
entitled to exercise pursuant to subparagraph (i) above and to receive the cash
dividends it is entitled to receive pursuant to subparagraph (iii) below.
     (iii) Any and all cash dividends, interest and principal paid on the
Pledged Securities shall be paid into the Indemnity Escrow Account (as defined
in the Escrow Agreement). All noncash dividends, interest and principal, and all
dividends, interest and principal paid or payable in cash or otherwise in
connection with a partial or total liquidation or dissolution, return of
capital, capital surplus or paid-in surplus, and all other distributions (other
than distributions referred to in the preceding sentence) made on or in respect
of the Pledged Securities, whether paid or payable in cash or otherwise, whether
resulting from a subdivision, combination or reclassification of the outstanding
capital stock of the Parent of any Pledged Securities or received in exchange
for Pledged Securities or any part thereof, or in redemption thereof, or as a
result of any merger, consolidation, acquisition or other exchange of assets to
which Parent may be a party or otherwise, shall be and become part of the
Pledged Securities, and, if received by Pledgor, shall not be commingled by
Pledgor with any of its other funds or property but shall be held separate and
apart therefrom, shall be held in trust for the benefit of the Buyer Indemnified
Parties and shall be forthwith delivered to the Buyer Indemnified Parties in the
same form as so received (with any necessary endorsement).

3



--------------------------------------------------------------------------------



 



     SECTION 6. Remedies upon Occurrence of an Event Giving Rise to Obligations.
Upon the occurrence of an event or circumstances giving rise to Obligations for
which any of the Buyer Indemnified Parties has recourse against the Pledged
Securities as set forth in, and subject to, Sections 9.4 and 9.6 of the
Agreement, either Buyer Party may (but shall not be required to) take any or all
of the following actions simultaneously or in any order that it may choose:
     (a) Either Buyer Party may from time to time take whatever action at law or
in equity may appear necessary or desirable with respect to the Pledged
Securities or to foreclose this Pledge Agreement in order to collect the monies
payable pursuant to the Obligations and secured hereby hereunder or to enforce
performance and observance of any obligation, agreement or covenant hereunder.
Without limiting the foregoing, either Buyer Party may exercise any remedies
available to a secured party under the California Uniform Commercial Code (the
“UCC”) regardless of whether or not the UCC actually applies.
     (b) Either Buyer Party may foreclose its security interest in any of the
Pledged Securities in any way permitted by applicable law; and either Buyer
Party may thereupon, or at any time thereafter, in its sole discretion, without
notice or demand (except such notice as may be specifically required by
applicable law) and with or without having the Pledged Securities at the time or
place of sale, repurchase or purchase, as the case may be, sell, repurchase,
purchase or otherwise dispose of the Pledged Securities, or any part thereof, at
one or more public or private sales, at any time or place, at such price or
prices and upon such terms, either for cash, credit or future delivery, as such
Buyer Party may elect. In the exercise of such remedy, either Buyer Party may
repurchase or purchase, as the case may be, or sell all of the Pledged
Securities as a unit even though the sales price thereof may be in excess of the
amounts remaining unpaid on the Obligations. To the extent not prohibited by
applicable law, either Buyer Party is authorized at any sale or other
disposition of the Pledged Securities, if it deems it advisable so to do, to
restrict the prospective bidders or purchasers thereof to Persons who will
represent and agree that they are purchasing for their own account for
investment, and not with a view to the distribution or resale of any of the
Pledged Securities. Pledgor acknowledges that a private sale in accordance with
the foregoing may result in prices and other terms less favorable to Pledgor
than if such sale were a public sale, but agrees that such a private sale shall
be deemed to have been made in a commercially reasonable manner. Any sale or
sales may be held without demand of performance, notice of intention to sell,
the time or place of sale or any other matter, except for such notice as may be
specifically required by applicable law; and the purchaser at any such sale or
other disposition shall thereafter hold the Pledged Securities sold absolutely
free from any claim or right of Pledgor of whatsoever kind, including any right
of redemption of Pledgor, all such rights being hereby expressly waived and
released by Pledgor to the extent permitted by applicable law.
     (c) Either Buyer Party may sell all or any portion of the Pledged
Securities in any commercially reasonable manner in any one or more public or
private sales, at its sole discretion, or proceed by an action or actions at law
or in equity to recover the Obligations. Pledgor agrees that any sale of all or
any portion of the Pledged Securities in the public market, in compliance with
applicable federal and state securities laws and regulations, shall be
conclusively presumed to be commercially reasonable. The Pledged Securities or
any interest therein may be sold upon such terms and in as many lots as such
Buyer Party may, in its sole discretion, elect. No readvertisements of any sale
shall be required if the sale is adjourned by announcement, at the

4



--------------------------------------------------------------------------------



 



time or place set therefor, of the date, time or place to which the same is to
be adjourned. Each Buyer Party shall also have the right and option to purchase
all or any portion of the Pledged Securities from Pledgor at a price equal to
the “Fair Market Value” of such Pledged Securities. The “Fair Market Value” per
share of Class A Common Stock of Parent shall be equal to the average of the
closing price (or last trading price, as applicable) per share of Class A Common
Stock of Parent as reported by The Nasdaq Stock Market’s National Market System
or such other securities exchange, market, quotation system or other trading
mechanism on which Class A Common Stock of Parent is then listed for trading,
quoted or traded on each of the ten (10) trading days prior to the date of
purchase.
     (d) It is understood and agreed that the Pledged Securities are of a kind
that is customarily sold on a recognized market and that accordingly, among
other things, the Buyer Indemnified Parties may purchase the Pledged Securities
at any private sale or other disposition.
     (e) Either Buyer Party may repurchase, sell or otherwise dispose of the
Pledged Securities or any portion thereof pursuant to a judgment or decree of a
court or courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver. Pledgor hereby assents to the passage of a decree for
the repurchase, purchase or sale of any of the Pledged Securities by any court
having jurisdiction. In any action hereunder, either Buyer Party shall be
entitled to the appointment of a receiver without notice, to peaceably take
possession of all or any portion of the Pledged Securities and to exercise such
powers as the court shall confer upon the receiver.
     (f) Either Buyer Party may, to the extent not prohibited by applicable law,
exercise any and all rights of conversion, exchange or subscription and any
other rights, privileges or options pertaining to any of the Pledged Securities,
as if such Buyer Party were the absolute owner thereof.
     (g) Either Buyer Party may commence and prosecute an action, at law or in
equity, in any court of competent jurisdiction, seeking money damages,
injunctive or declaratory relief or any other relief available under applicable
law, and take all such actions as may be necessary or desirable to enforce any
order or judgment entered in connection with such action.
     (h) After delivery of notice to Pledgor of its election to exercise its
rights hereunder, such Buyer Party may vote or otherwise exercise any rights
accruing to the owner of the Pledged Securities without further notice to or
consent of Pledgor.
     (i) The Buyer Parties may exercise any other remedies afforded to it
pursuant to the terms of this Pledge Agreement.
     All of the Buyer Parties’ rights and remedies hereunder, under the
Agreement, and under any other agreement entered into pursuant to the Agreement,
shall be cumulative and not exclusive, and shall be enforceable alternatively,
successively or concurrently as the Buyer Parties may, in their sole discretion,
deem expedient, provided that the Buyer Parties shall not exercise its rights
under this Section 6 unless and until there are no funds available in the
Indemnity Escrow Account for the payment and satisfaction in full of the
relevant Obligations.

5



--------------------------------------------------------------------------------



 



The Buyer Parties shall not have any obligation to preserve rights in the
Pledged Securities or marshal any of the Pledged Securities for the benefit of
any Person.
     SECTION 7. Notice Requirement. Prior to exercising its rights hereunder to
purchase, repurchase, sell or otherwise dispose of, or foreclose on its security
interest in, as the case may be, any of the Pledged Securities, a Buyer Party,
acting for the benefit of the Buyer Indemnified Parties, shall give Pledgor not
less than twenty-one (21) days’ notice of its intention to so exercise its
rights. The Buyer Parties shall not have recourse against the Pledged Securities
hereunder in the event that, within such twenty-one (21) day period, Pledgor
pays, performs, satisfies and discharges in full in immediately available funds
the Obligations giving rise to the Buyer Parties’ right of recourse against the
Pledged Securities.
     SECTION 8. Application of Proceeds of Sale. The Buyer Parties shall apply
the proceeds of any collection or sale or other disposal of all or any portion
of the Pledged Securities, as follows:
     FIRST, to the payment of all costs and expenses incurred by the Buyer
Parties in connection with the exercise of any right or remedy under this Pledge
Agreement or the Agreement or with respect to any of the Obligations, including
all court costs and the reasonable fees and expenses of their agents and legal
counsel;
     SECOND, to the payment in full of the relevant Obligations; and
     THIRD, (a) if prior to the Indemnification Escrow Release Date, to the
Escrow Agent, to be held by the Escrow Agent as part of the Indemnity Escrow
Account in accordance with the terms of the Escrow Agreement, or (b) if after
the Indemnification Escrow Release Date, to Pledgor.
     The Buyer Parties shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Pledge Agreement. The Buyer Parties may fix a record date and payment date for
any payment pursuant to this Section 8.
     SECTION 9. Waivers; Amendment.
     (a) No failure or delay of any Buyer Party in exercising any power or right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Buyer Parties hereunder are cumulative and are not exclusive of any rights
or remedies that they would otherwise have. No waiver of any provisions of this
Pledge Agreement or consent to any departure by Pledgor therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) below,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. No notice or demand on Pledgor in any case
shall entitle Pledgor to any other or further notice or demand in similar or
other circumstances.

6



--------------------------------------------------------------------------------



 



     (b) Neither this Pledge Agreement nor any provision hereof may be waived,
amended or modified except pursuant to a written agreement entered into among
the Buyer Parties and Pledgor with respect to which such waiver, amendment or
modification is to apply.
     SECTION 10. Security Interest Absolute. All rights of the Buyer Parties
hereunder, the grant of a security interest in the Pledged Securities and all
obligations of Pledgor hereunder, shall be absolute and unconditional
irrespective of any lack of validity or enforceability of the Agreement, any
other agreement entered into pursuant to the Agreement, any agreement with
respect to any of the Obligations or any other agreement or instrument relating
to any of the foregoing or any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Pledgor in respect of the
Obligations or in respect of this Pledge Agreement (other than the indefeasible
payment in full of all the Obligations).
     SECTION 11. Term, Release and Termination.
     (a) On the first anniversary of the date hereof, the Buyer Parties shall
release the security interests granted hereby with respect to shares of Pledged
Securities equal to thirty seven and a half percent (37.5%) of the Pledged
Securities then held by Parent hereunder (rounded down to the nearest whole
share); provided that, if Designated Claim Notices have been delivered by the
Buyer Indemnified Parties prior to the first anniversary of the date hereof
claiming an aggregate amount of at least $1,000,000 (One Million Dollars), the
number of shares of Pledged Securities released under this paragraph (a) shall
be reduced by the number of shares of Pledged Securities (rounded up to the
nearest whole share) with an aggregate fair market value (determined by the
board of directors of the Parent Company as of the date of such release)
equivalent to the aggregate amount claimed in any and all such Designated Claim
Notices. For the purposes of this paragraph (a), “Designated Claim Notices”
shall mean any and all Claim Notices that, as of the first anniversary of the
date hereof, either (i) have not been resolved either by mutual written
agreement of Parent and Seller or through a final order of a court of competent
jurisdiction or an Arbiter or (ii) have been resolved by mutual written
agreement of Parent and Seller or through a final order of a court of competent
jurisdiction or an Arbiter, where the Buyer Indemnified Parties shall have been
determined to be entitled to Damages, which Damages have not been paid in full
in cash by the Seller Parties (without recourse to the Indemnity Escrow Account
or the Pledged Shares) prior to the first anniversary of the date hereof.
     (b) If no Buyer Indemnified Party has delivered a Claim Notice to any
Seller Party on or before the Expiration Date, this Pledge Agreement and the
security interests granted hereby shall terminate on the Expiration Date.
     (c) If a Buyer Indemnified Party has delivered a Claim Notice to any Seller
Party on or before the Expiration Date, this Pledge Agreement and the security
interests granted hereby shall terminate on the later of (i) the Indemnification
Escrow Release Date or, if no Claim Notice is pending or unresolved, the
Expiration Date and (ii) payment in full of all Obligations to which any Buyer
Indemnified Party shall have been determined to be entitled pursuant to the
Agreement.
     (d) The security interests granted hereby with respect to any Pledged
Securities that constitute Released Shares shall terminate as contemplated by
Section 9.6(c) of the Agreement.

7



--------------------------------------------------------------------------------



 



     (e) Upon termination of the security interest in any Pledged Securities
pursuant to this Section 11, Parent shall return the Pledged Securities no
longer subject to the security interest to Pledgor and shall execute and deliver
to Pledgor, at Parent’s expense, any documents reasonably necessary to evidence
such termination. Any execution and delivery of documents pursuant to this
Section 11 shall be without recourse to or warranty by Parent.
     SECTION 12. Power of Attorney. From and after (a) a Claim Notice has been
delivered and continuing until such time as both the Claim Notice has been
finally resolved in accordance with the provisions of the Agreement and any
Obligations arising from such Claim Notice have been paid, satisfied and
discharged in full or (b) the failure of Pledgor to take any action required by
this Pledge Agreement after a written request by a Buyer Party to do so and such
failure is not cured by Pledgor within five (5) Business Days after receipt of
such written request, Pledgor hereby irrevocably constitutes and appoints Parent
as its agent and attorney-in-fact, with full power of substitution, to endorse,
execute or sign Pledgor’s name on any assignments, stock powers or other
instruments of transfer in connection with the Pledged Securities.
     SECTION 13. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 10.02 of the Agreement.
     SECTION 14. Further Assurances. Pledgor agrees to do such further acts and
things, and to execute and deliver such additional conveyances, assignments,
agreements and instruments, as Parent may at any time reasonably request in
connection with the administration and enforcement of this Pledge Agreement or
with respect to the Pledged Securities or any part thereof or in order to better
assure and confirm unto Parent its rights and remedies hereunder.
     SECTION 15. Binding Effect; Several Agreement; Assignments. Whenever in
this Pledge Agreement any of the parties hereto is referred to, such reference
shall be deemed to include the successors and assigns of such party; and all
covenants, promises and agreements by or on behalf of Pledgor that are contained
in this Pledge Agreement shall bind and inure to the benefit of its successors
and assigns. This Pledge Agreement shall become effective as to Pledgor when a
counterpart hereof executed on behalf of Pledgor shall have been delivered to
Parent and a counterpart hereof shall have been executed on behalf of Parent,
and thereafter shall be binding upon Pledgor, Parent and their respective
successors and assigns, and shall inure to the benefit of Pledgor, Parent and
their respective successors and assigns, except that Pledgor shall not have the
right to assign its rights hereunder or any interest herein or in the Pledged
Securities (and any such attempted assignment shall be void).
     SECTION 16. Survival of Pledge Agreement; Severability.
     (a) All covenants, agreements, representations and warranties made by
Pledgor herein and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Pledge Agreement or the
Agreement shall be considered to have been relied upon by Parent and shall
continue in full force and effect until the termination of this Pledge
Agreement.

8



--------------------------------------------------------------------------------



 



     (b) In the event any one or more of the provisions contained in this Pledge
Agreement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby (it being understood
that the invalidity of a particular provision in a particular jurisdiction shall
not in and of itself affect the validity of such provision in any other
jurisdiction). The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
     SECTION 17. Governing Law. This Pledge Agreement shall be governed by and
construed in accordance with the laws of the State of California (without
application of principles of conflicts of law).
     SECTION 18. Counterparts. This Pledge Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Pledge Agreement may
also be executed by the exchange of facsimile or electronically transmitted
signatures to identical counterparts with the same effect as if executed on the
same instrument; provided, however, originally signed counterparts shall be
exchanged and delivered among the parties within five (5) Business Days after
the date of execution by the parties by facsimile or electronic transmission.
     SECTION 19. Section Headings. Section headings used herein are for
convenience of reference only, are not part of this Pledge Agreement and are not
to affect the construction of, or to be taken into consideration in interpreting
this Pledge Agreement.
     SECTION 20. Dispute Resolution. Disputes under this Pledge Agreement will
be resolved in accordance with Section 10.13 (Arbitration) of the Agreement,
which section is incorporated herein by reference.
     SECTION 21. Effectiveness. This Pledge Agreement shall be effective as of
the time and date of the Closing.
[SIGNATURE PAGE FOLLOWS]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Pledge
Agreement as of the day and year first above written.

            PLEDGOR


WOODRIDGE LABS, INC.
      By:   /s/ Joseph J. Millin         Name:   Joseph Millin        Title:  
President        PARENT


NEXTERA ENTERPRISES, INC.
      By:   /s/ Michael P. Muldowney         Name:   Michael P. Muldowney       
Title:   President and CFO        BUYER


W LAB ACQUISITION CORP.
      By:   /s/ Michael P. Muldowney         Name:   Michael P. Muldowney       
Title:   CEO   

10



--------------------------------------------------------------------------------



 



         

Exhibit A
to Stock Pledge and Security Agreement
STOCK POWER
     FOR VALUE RECEIVED, Woodridge Labs, Inc. hereby sells, assigns and
transfers unto                                                              ,
                                        shares of Class A Common Stock, par
value $0.001 per share, of Nextera Enterprises, Inc., a Delaware corporation
(the “Company”), standing in the name of the undersigned on the books of said
Company represented by Certificate No.                                         
and do hereby irrevocably constitute and appoint
                                                             , to transfer said
stock on the books of the Company with full power of substitution.
Dated:                                         , 200                    

            WOODRIDGE LABS, INC.
      By:           Name:           Title:      

11



--------------------------------------------------------------------------------



 



         

Schedule I
to Stock Pledge and Security Agreement
PLEDGED SECURITIES

                  Number of Stock       Number and Class of Parent   Certificate
  Registered Owner   Shares
Nextera Enterprises, Inc.
  NE 0937   Woodridge Labs, Inc.   8,467,410 shares of Class A Common Stock, par
value $0.001 per share

12